This was an action brought by A. E. Barker, in the Superior Court of Cook county, against O. L. Rosenkrans and J. H. Weber, to recover damages for an alleged malicious prosecution and false imprisonment. A trial of the cause before a jury resulted in a verdict and judgment in favor of the plaintiff for $2000. The defendants appealed to the Appellate Court, where the judgment was affirmed.
The facts out of which this litigation grew, so far as is necessary to state them, are substantially as follows: In 1882 Barker resided in Iowa, and was engaged, in a small way, in the jewelry business. In the latter part of the year he bought a bill of goods of Rosenkrans  Weber, of Chicago, amounting to $350. The goods were sold by a traveling man named Johnson. When the bill became due, $100 was paid, but no part of the balance has ever been paid. Rosenkrans resided in Wisconsin, and did business in Milwaukee, but at the same time he was a partner in the jewelry business of Rosenkrans  Weber, in Chicago, the firm being composed of Rosenkrans and Lucy B. Weber, who was the wife of J. H. Weber. J. H. Weber had the general management of the business of this Chicago firm. On or about the first of February, 1883, the bill of goods remaining unpaid, Johnson, who had sold the goods, induced Barker to visit Chicago, under the pretence that he would enter into partnership with him in the jewelry business, in Chicago. Upon the arrival of Barker, Weber was notified, by Johnson, of the arrival, and on the 5th day of February, 1883, Weber filed a petition and obtained an order for a writ of ne exeat. The writ was issued, and placed in the hands of the sheriff, who arrested Barker, and held him in custody ten or twelve hours, when he was released on bail. Subsequently, and on the 17th day of March, 1883, on demurrer, the petition was dismissed. It does not appear that Rosenkrans had any knowledge that the proceedings had *Page 336 
been instituted against Barker, until about the first day of April, 1883, and at this time the petition for a ne exeat had been held bad on demurrer, and dismissed, and Weber had then, or few days thereafter, appealed to the Appellate Court. When Rosenkrans learned what had been done, he notified Weber that it was wrong, and advised the dismissal of the appeal from the Appellate Court, and under his advice no further steps were taken to prosecute the appeal.
At the request of plaintiff the court instructed the jury:
"If Rosenkrans became acquainted with the facts in the matter about the last of March, 1883, that being so informed as to said facts attending the commencement of said proceeding, said Rosenkrans suffered said proceedings to be continued in the courts, through the medium of an appeal, and did not in any way discountenance said proceedings or put a stop to the same, then the court instructs the jury, that if they find, from the evidence, that said ne exeat proceeding was instituted maliciously and without probable cause, and said Rosenkrans was so informed, but allowed the ne exeat case to proceed, then all such facts, if the jury so believe, may be taken into consideration in determining whether said Rosenkrans ratified and approved of the arrest of said Barker, and if he did so approve and ratify the arrest of said Barker, then he would be equally liable with Weber, if said arrest was made maliciously and without probable cause."
The court also instructed the jury that if they find the defendants guilty, under the evidence, that the arrest was malicious and without probable cause, and that plaintiff has sustained actual damages, then, in assessing damages, they are not limited to compensation for actual damages sustained, but may give exemplary or vindictive damages. These instructions are claimed to be erroneous as to the defendant Rosenkrans.
An instruction which is not based on the evidence in the case, is improper, and should not be given. It is liable to *Page 337 
mislead the jury, and usually results in a wrong verdict. As to the first instruction, supra, we find no evidence in the record upon which it could fairly be predicated. Rosenkrans testified, — and in this he is corroborated by other evidence, — that when he came to Chicago, and learned for the first time of the proceedings, he notified Weber, who was in charge of the matter, that it was wrong, and the appeal ought to be dismissed. Here he not only failed to sanction and approve, but condemned, what had been done, and under his direction no further steps were taken to prosecute the appeal. The conduct and acts of Rosenkrans contain no element of approval, and the instruction, based upon the theory of an approval, in the absence of any evidence to sustain such a theory, could do no less than mislead the jury.
As respects the other instruction, we are of opinion as to Rosenkrans it is erroneous. It is not claimed that he ordered, advised or directed the arrest, or that he even knew of the occurrence until after the proceedings in the ne exeat case had been dismissed. The claim is, that after knowledge of the arrest he approved what had been done. If such was the case he would only be liable for the real injury sustained, and not for vindictive damages, as held in Grund v. Van-Vleck, 69 Ill. 478. But under the instruction the jury were directed that each defendant was liable for actual and vindictive damages.
It is, however, claimed by appellee, that Rosenkrans is liable upon either one of two grounds: First, because those who caused the arrest were servants or agents of Rosenkrans, acting within the scope of their agency; and second, the wrongful proceeding was instituted for Rosenkrans, and in his name, and when he became aware of what had been done he ratified it. Weber, who caused the arrest of Barker, was not, in fact, a partner of Rosenkrans, but he acted for his wife, who was the partner, and so far as the acts are concerned, they may be regarded as the acts of Rosenkrans' partner. In many *Page 338 
respects one partner is the agent of the other. In the purchase and sale of goods within the scope of the partnership business, the acts of one may be regarded as the acts of both. In such cases the one that transacts the business, acts for himself and in the capacity as agent of the other, and in that capacity he binds himself and also binds his partner. By entering into partnership, each party reposes confidence in the other, and constitutes him his general agent as to all partnership concerns. (Gow on Partnership, 52.) But the question involved here is not as to the liability of one partner for the contracts of the other, but it is whether one partner may be liable in damages for the wrongs of the other. Mr. Collyer, in his work on Partnership, section 457, says: "A learned writer observes, that though partners are, in general, bound by the contracts, they are not answerable for the wrongs of each other. In general, acts or omissions in the course of the partnership trade or business, in violation of law, will only implicate those who are guilty of them." And in 1 Lindley on Partnership, bk. 2, chap. 1, sec. 4, the author says: "As a rule, however, the willful tort of one partner is not imputable to the firm. For example, if one partner maliciously prosecutes a person for stealing partnership property, the firm is not answerable unless all the members are, in fact, privy to the malicious prosecution." In Gilbert v. Emmons, 42 Ill. 143, where a question arose as to the liability of one partner for the act of the other in causing the arrest of a person charged with larceny of money belonging to the firm, it was held that the mere knowledge and consent of one partner that the other should have the person accused arrested, would not render the partner so knowing and consenting, liable to an action for malicious prosecution. It was necessary that the consent should be of such a character as to amount to advice and coöperation. In Grund v.Van-Vleck, 69 Ill. 478, a question arose as to the liability of one partner for the tort of the other, and it was held that one *Page 339 
partner can not involve another in a trespass unless in the ordinary course of their business, and in a case where the trespass is in the nature of a taking which is available to the partnership; and in such case, to render the partner liable who did not join in the commission of the trespass, he must afterwards have concurred, and received the benefit of it. Here no part of the debt was collected by the commencement or prosecution of the proceedings against Barker, and it is not claimed that a liability exists on account of receiving any benefit from the arrest, and if Rosenkrans is to be held liable, it is upon the ground that he was a member of the firm which instituted the suit and caused the arrest. This, under the authorities cited, can not be done.
As to the second ground relied upon by appellee, — ratification, — what was said in passing upon the instructions given for appellee is sufficient to dispose of that matter, and no further discussion of the subject is deemed necessary.
One question has been raised in regard to the admission of evidence, which remains to be considered. On the trial the defendants, as preliminary to proving the general bad reputation of the plaintiff in the place where he resided, asked a witness the following question: "Do you know the general reputation of the plaintiff, Mr. Barker, among his friends and neighbors and acquaintances, in the city of McGregor, Iowa, as it existed in December and January and February, 1882 and 1883, for honesty and fair dealing in business?" — which was objected to, objection sustained, and exception taken by defendants. We think that evidence of the general bad reputation of the plaintiff was admissible. In 3 Sutherland on Damages, p. 708, it is said: "According to the better authorities, the defendant may prove the general bad reputation of the plaintiff, both to rebut the proof of want of probable cause and in mitigation of damages." In Israel v. Brooks, 23 Ill. 575, an action for a malicious prosecution, it was held that previous good character may be shown as one evidence of *Page 340 
want of probable cause, and bad character may be shown as a reason for probable cause. Several questions had been propounded to the witness which were not proper, but if the witness knew the general reputation of the plaintiff in the place where he resided at the time of the arrest, we think it was proper evidence for the consideration of the jury, to rebut the proof of want of probable cause, and also in mitigation of damages. Bacon v. Tinne, 4 Cush. 240; Pullen v. Glidden, 68 Me. 563.
For the errors indicated, the judgment of the Appellate Court will be reversed, and the cause remanded to the Superior Court for further proceedings consistent with this opinion.
Judgment reversed. *Page 574